732 N.W.2d 919 (2007)
In re ESTATE OF Arlene Phyllis KLAGER,
Randy Klager, Personal Representative of the Estate of Arlene Phyllis Klager, Petitioner-Appellee,
v.
Gene Klager, Respondent-Appellant.
Docket No. 133732. COA No. 273663.
Supreme Court of Michigan.
June 26, 2007.
On order of the Court, the application for leave to appeal the January 18, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.